Citation Nr: 1211917	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-22 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred when seen at Citrus Memorial Health Systems by Associated Radiologists of Inverness, PA, on January 28, 2010.  


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran received treatment at Citrus Memorial Health Systems by Associated Radiologists of Inverness, PA, on January 28, 2010, for a non-service-connected disability.

2.  The Veteran is not service connected for any disability.

3.  The Veteran has medical insurance (Medicare) to defray the costs of the treatment at the private facility on January 28, 2010.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for unauthorized medical services provided at Citrus Memorial Health Systems by Associated Radiologists of Inverness, PA, have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the Veteran was treated at Citrus Memorial Health Systems on January 28, 2010, for renal insufficiency.  He was taken there by ambulance.  The evidence shows that the Veteran has Medicare Part A and Part B.

The MC has denied the Veteran's claim for reimbursement on the basis that the Veteran has insurance to cover some of the costs of the hospitalization.  The Veteran has expressed frustration in this denial and noted that he did not choose to be admitted to a private facility and had told the ambulance driver that he wanted to go to the VA hospital.  While the records from the Veteran's treatment at Citrus Memorial Health Systems are not in the combined health record or the claims file, it does not make the file incomplete nor does it impact the decision herein, which will be explained below.  

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 17.1002 (the implementing regulations).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, 113 Stat. 1556.  To be eligible for reimbursement under this Act the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) The veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (2011).

Initially, the Board notes that there were changes to the criteria under 38 C.F.R. § 17.1002 based on amendments to 38 U.S.C.A §§ 1725 and 1728 as a result of the Veterans' Mental Health and Other Care Improvements Act of 2008, Public Law No. 110-387, 122 Stat. 4110 during the pendency of this appeal.  However, the changes made are not applicable to the Veteran's case, as it has been determined that the enactment of these changes apply to emergency treatment on or after February 1, 2010.  See Pub. L. No. 111-137, § 1(c)(2), 123 Stat. 3495, 3496.  The Veteran's treatment occurred on January 28, 2010, which is prior to that date.  Regardless, the changes made would not have impacted the decision in this case.  

As noted above, the Veteran has Medicare Part A and Part B.  The Veteran has conceded that he has Medicare.  See June 2010 statement and VA Form 9, Appeal to the Board.  The statute defines "health-plan contract" as being an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  38 U.S.C.A. § 1725(f)(2)(A).  This means that the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment, which means he does not satisfy at least one of the requisite criteria set forth above, and thus payment or reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 cannot be granted.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  

While the Board understands the Veteran is frustrated by VA's failure to pay for expenses that Medicare did not cover and is sympathetic toward the Veteran, it is bound by the law, and its decision is dictated by the relevant statute and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Additionally, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  

Because the Veteran does not meet one of the criteria under 38 C.F.R. § 17.1002, reimbursement for any amount is prohibited.  The Board need not go into whether the Veteran meets any of the other criteria, or whether the Veteran should have been brought to a VA facility by the ambulance, as he had requested, as the failure to meet one of the criteria precludes payment.  Id.  Accordingly, for the reasons stated above, payment or reimbursement for medical treatment at, under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, must be denied.

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), does not apply in the instant case.  The U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  The Court has recognized that enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).




	(CONTINUED ON NEXT PAGE)


ORDER

Reimbursement for medical treatment at Citrus Memorial Health Systems by Associated Radiologists of Inverness, PA, on January 28, 2010, under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, is denied.



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


